Case 5:21-cv-00147 Document 1 Filed 02/15/21 Page 1 of 11




                                         5:21-CV-00147
           Case 5:21-cv-00147 Document 1 Filed 02/15/21 Page 2 of 11




--------
    15th
Case 5:21-cv-00147 Document 1 Filed 02/15/21 Page 3 of 11
Case 5:21-cv-00147 Document 1 Filed 02/15/21 Page 4 of 11
Case 5:21-cv-00147 Document 1 Filed 02/15/21 Page 5 of 11
Case 5:21-cv-00147 Document 1 Filed 02/15/21 Page 6 of 11
Case 5:21-cv-00147 Document 1 Filed 02/15/21 Page 7 of 11
Case 5:21-cv-00147 Document 1 Filed 02/15/21 Page 8 of 11
Case 5:21-cv-00147 Document 1 Filed 02/15/21 Page 9 of 11
Case 5:21-cv-00147 Document 1 Filed 02/15/21 Page 10 of 11
Case 5:21-cv-00147 Document 1 Filed 02/15/21 Page 11 of 11
